Opinion issued September 26, 2013




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-13-00692-CV
                            ———————————
                         GLO CPA’S, LLLP, Appellant
                                        V.
 LEO B. WOMACK AND FAIRWAY MEDICAL TECHNOLOGIES, INC.,
                        Appellees


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                        Trial Court Case No. 994,213


                          MEMORANDUM OPINION

      Appellant, GLO CPA’s, LLLP, has filed a motion to dismiss the appeal. No

other party has filed a notice of appeal, and no opinion has issued. Further,

although appellant failed to include a certificate of conference in its motion, more
than 10 days have passed and no party has responded to the motion. See TEX. R.

APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Higley, and Massengale.




                                        2